Case 2:21-cv-00187-CB Document1 Filed 12/08/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ALLSTATE INSURANCE COMPANY : CIVIL ACTION
JURY TRIAL DEMANDED
Plaintiff
V.
LG ELECTRONICS, U.S.A., INC.

Defendant : NO.:

NOTICE OF REMOVAL
Defendant, LG Electronics, U.S.A., Inc., by and through its attorneys, Sweeney & Sheehan,

P.C., hereby removes this action from the Court of Common Pleas of Philadelphia County,
Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania, pursuant
to 28 U.S.C. §§1332, 1441 and 1446. The basis for the removal of this action is that there is
diversity of citizenship and the amount in controversy, exclusive of interest and costs, exceeds
$75,000.00.

In support of its removal, Defendant states:

1. A Civil Action seeking to recover monetary damages was commenced on
November 6, 2020 by Plaintiff and is pending in the Court of Common Pleas of Philadelphia
County, Pennsylvania, wherein Allstate Insurance Company is the Plaintiff and LG Electronics,
ULS.A,, Inc. “LGEUS”) is the Defendant, and which action is numbered Court of Common Pleas
of Philadelphia County, November Term 2020, Civil Action No. 000478. A copy of Plaintiff's

Complaint is attached hereto, made a part hereof, and marked as Exhibit “A”.
Case 2:21-cv-00187-CB Document1 Filed 12/08/20 Page 2 of 4

2. Upon information and belief, Plaintiffs effectuated service of the Complaint on
LGEUS on or about November 13, 2020.

3. This Notice of Removal is being filed within thirty (30) days after service of the
Complaint on LGEUS. Therefore, removal is timely under 28 U.S.C. §1446(b).

4. A civil action brought in a state court over which the District Courts of the United
States have original jurisdiction may be removed by the Defendant to the District Court of the
United States for the district and division embracing the place where such action is pending. 28
US.C. §1441(a).

5. This litigation is a civil action over which this Court has original jurisdiction under
28 U.S.C. §1332, and is one which may be removed to this Court by Defendant pursuant to the
provisions of 28 U.S.C. §1441, in that it is a civil action between citizens of different states and
the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs.

6. Plaintiff, Allstate Insurance Company, was at the time of filing of its Complaint,
and is presently, an Illinois corporation with its principal place of business at 2775 Sanders Road
in Northbrook, Illinois. See Exhibit “A”, 1. As such, Plaintiff is a citizen of the State of Illinois.

7. Defendant, LGEUS, was, at the time of the filing of the Complaint, and is presently,
a corporation organized and existing under the laws of the State of Delaware, with its principal
place of business in Englewood Cliffs, New Jersey, 07632. As such, LGEUS is a citizen of both
New Jersey and Delaware.

8, Complete diversity of citizenship between the parties exists. See 28 U.S.C,
§1332(a)(1).

9, The Defendant is not a citizen of Pennsylvania.
Case 2:21-cv-00187-CB Document1 Filed 12/08/20 Page 3 of 4

10. Plaintiff alleges a defective dehumidifier supplied by Defendant caused a fire in the
home of its insureds located at 1999 Park Hill Road, North Huntington, Westmoreland County,
Pennsylvania 15642. See Exhibit “A,” 9§ 2, and 9-13.

11. Plaintiffs Complaint sets forth a claim for damages paid to its insured as a result
of the fire in the amount of $143,977.23. See Exhibit “A”, at § 13.

12. Based on the damages claimed in Plaintiff's Complaint, and upon information and
belief, the amount in controversy exceeds $75,000, exclusive of interest and costs.

13. The amount in controversy requirement of 28 U.S.C. §1332 is, therefore, satisfied
on the face of Plaintiff's Complaint.

14. _ By reason of the amount in controversy and the complete diversity of citizenship
between the Plaintiff and Defendant, this action is within the original jurisdiction of this Court
pursuant to 28 U.S.C. §1332(a).

15. This action is removable from the Court of Common Pleas of Philadelphia County,
Pennsylvania to this Court pursuant to §§1332(a)(1) and 1441(a).

16. In accordance with 28 U.S.C. 1446(a), LGEUS attaches, and files with the Clerk of
this Court, true and legible copies of all process, pleadings, orders and other papers which have
been served on Defendant filed with the Court of Common Pleas of Philadelphia County,
Pennsylvania.

17. Written notice of the filing of the Notice of Removal has been given to plaintiff's
counsel in accordance with 28 U.S.C. §1446(d) promptly with the filing of the instant pleading in
Federal Court.

18. A copy of the Notice of Removal is being filed simultaneously with the Court of

Common Pleas of Philadelphia County in accordance with 28 U.S.C. §1446(d).
Case 2:21-cv-00187-CB Document1 Filed 12/08/20 Page 4 of 4

19. Defendant is entitled to remove this action pursuant to 28 U.S.C. §1441, ef seq.

20. If any questions arise as to the propriety of the removal of this action, LGEUS
requests the opportunity to brief any disputed issues and to present oral argument in support of its
position that this case be properly removed.

WHEREFORE, Defendant, LG Electronics, U.S.A., Inc., requests that the aforesaid
Philadelphia County Court of Common Pleas action captioned as aforesaid, be removed from that
Court to the Federal District Court in and for the Eastern District of Pennsylvania for trial and

determination of all issues for the reasons stated above.

SWEENEY & SHEEHAN, P.C.

By: Warren E. Voter
Warren E. Voter
Identification No. 38410
Attorney for Defendant,
LG Electronics, U.S.A., Inc.
19" Floor, 1515 Market Street
Philadelphia, PA 19102
(215) 563-9811 — Telephone
(215) 557-0999 — Facsimile
warren. voter(@sweeneyfirm.com

DATE: December 8, 2020
